Citation Nr: 1106379	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-08 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
January 1987, and from May 1987 to May 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2011, the Veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
An appellant's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon, 20 Vet. App. at 83.

The Veteran asserts that his current sleep apnea is related to 
his service.  He has testified that during service, he had 
symptoms of sleep apnea that included severe snoring, stopped 
breathing while sleeping, and daytime sleepiness.  The Veteran's 
spouse testified that the Veteran has had snoring, and episodes 
of stopped breathing while sleeping, since about the mid-1990's.  

The Veteran's service treatment reports do not show treatment 
for, or a diagnosis of, sleep apnea.  However, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. §§ 
3.303(d) (2010) (emphasis added).  

The claims file includes three lay statements, received in 2008, 
in which the authors assert that they served with the Veteran, 
and that during service he had snoring, and episodes of stopped 
breathing while sleeping.  
  
The Veteran and the lay authors are competent to report 
experiencing or witnessing the reported symptoms.  See e.g., 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

Medical articles or treatises can provide important support when 
combined with an opinion of a medical professional if the medical 
article or treatise evidence discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998).  

The Veteran has submitted several articles, which state inter 
alia that "sleep apnea is usually accompanied by snoring," and 
that sleep apnea "inevitably causes daytime sleepiness."  The 
articles further indicate that sleep apnea may be accompanied by 
breath-holding, gasping or choking.  

The service treatment reports, and the post-service medical 
evidence, indicate that the Veteran has a complex medical 
history, with a number of possibly relevant conditions, to 
include obesity, a septal deviation, hypertension and sinusitis 
(service connection is in effect for sinusitis and hypertension).  

Veteran has not yet been afforded an examination, and an 
etiological opinion has not been obtained.  Under the 
circumstances, the appellant should be afforded an examination of 
his sleep apnea, to include an etiological opinion.  

The appellant is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
of his sleep apnea, in order to ascertain 
whether this condition was incurred during 
his service.  The claims folder and a copy 
of this REMAND should be reviewed by the 
examiner, and the examiner must annotate 
the examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.

a)  The examiner should express an opinion 
as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's sleep apnea was 
incurred during service (which ended in May 
2003).

b) The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.

c) If the examiner cannot express the 
requested opinion, the examiner should 
explain the reasons therefor.  

2.  The RO/AMC should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that addresses 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The appellant and his 
representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


